DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            JUDY RODRIGO,
                               Appellant,

                                     v.

           STATE FARM FLORIDA INSURANCE COMPANY,
                          Appellee.

                              No. 4D13-3393

                             [June 17, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Jeffrey   D.    Gillen,   Judge;   L.T.    Case    No.
502008CA019828XXXXMB.

  Roy W. Jordan, Jr., of Roy W. Jordan, Jr., P.A., West Palm Beach, for
appellant.

  Anthony J. Russo, Curt Allen and Jared M. Krukar, of Butler Pappas
Weihmuller Katz Craig LLP, Tampa, for appellee.

DAMOORGIAN, C.J.,

    Judy Rodrigo (“Appellant”) sued her insurer, State Farm Florida
Insurance Company (“State Farm”), after it denied coverage for property
damage to her condominium. During the pendency of the litigation, State
Farm served Appellant with a proposal for settlement which Appellant
rejected. The trial court ultimately entered judgment in favor of State Farm
in the underlying coverage suit.

   State Farm then filed a motion to tax costs and attorney’s fees,
pursuant to its proposal for settlement. Following an evidentiary hearing,
the trial court awarded State Farm $172,340.50 in attorney’s fees,
$13,839.70 in costs, and $4,240.00 in expert witness fees. Appellant
argues that the award was not justified because State Farm’s proposal for
settlement was ambiguous and did not adhere to Florida Rule of Civil
Procedure 1.442. We affirm on this issue without further comment.
Appellant further argues that because the trial court failed to make any
findings of fact as to the costs award, it erred in awarding State Farm its
potentially nontaxable costs. We agree with Appellant on this issue and
remand for further proceedings consistent with this opinion.

   In an effort to “reduce[] the overall costs of litigation and [keep] such
costs as low as justice will permit,” the Florida Supreme Court has adopted
the Uniform Guidelines for Taxation of Costs to assist trial courts in
fashioning cost awards. In re Amendments to Unif. Guidelines for Taxation
of Costs, 915 So. 2d 612 (Fla. 2005). The Guidelines, however, are
advisory only and trial courts have broad discretion in awarding otherwise
nontaxable costs. Id. Accordingly, “the trial court may deviate from [the]
guidelines depending on the facts of the case as justice may require.”
Madison v. Midland Nat’l Life Ins. Co., 648 So. 2d 1226, 1228 (Fla. 4th DCA
1995); see also Bright v. Baltzell, 65 So. 3d 90, 93−94 (Fla. 4th DCA 2011).
However, when doing so, the trial court is required to sufficiently identify
what nontaxable costs are being awarded and is further required to make
specific findings as to the unique and extraordinary circumstances
justifying such an award. See Bright, 65 So. 3d at 94.

   Here, the trial court awarded State Farm all of its requested costs,
including unspecified costs for travel time and expenses, transcripts,
expedited delivery services, and copies. These costs may or may not have
been taxable, depending on the circumstances. See generally In re
Amendments to Unif. Guidelines for Taxation of Costs, 915 So. 2d at 612-
17. Although the final judgment included the above referenced potentially
nontaxable costs, the court failed to make any findings as to whether the
specific costs awarded were taxable, and if not, why they were being
awarded.

   Accordingly, we reverse and remand on this issue and instruct the trial
court to enter an order containing the necessary findings. See Bright, 65
So. 3d at 94.

   Affirmed in part, reversed and remanded in part.

TAYLOR and MAY, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.